In the matter of Nathan Jarvis and John Winthrop Andrews, merchants, trading in New Orleans in the State of Louisiana under and in the name, style and firm of Jarvis & Andrews, vs. John E. Kendall, a citizen and resident of the city and county of Washington, D. C.,it is agreed to docket and try said case on the following statement of facts for the purpose of ascertaining which of the parties aforesaid be entitled to receive from the Treasury Department, United States, the amount of the Treasury note hereto annexed of $100.
Case stated.
*238On or about the 9tb of September, 1842, Jarvis & Andrews, then the lawful owners and holders of said note, enclosed said note in a letter directed to A. W. Ely, at Charlottesville, Va., put said letter with the note enclosed into the mail at New Orleans, La. In the course of transmission said note was stolen or lost from the mail. The endorsement of A. W. Ely on said note and the erasure of the endorsement of Jarvis & Andrews thereon are forgeries. That on or about the 28th of September, 1842, after the said forgeries and erasure were made, and while said note was in circulation, the said note was, in the city and State of New York, innocently purchased by said John E. Kendall for a full and valuable consideration.
This cause coming on to be heard on the within statement of facts, and after argument of counsel and mature deliberation, it is this 18th day of April, 1846, ordered by the Court that the defendant is entitled to receive the amount of the note thereon referred to' from the Treasury of the United States.